ON REMAND PROM SUPREME COURT OF ALABAMA
TYSON, Judge.
The Supreme Court of Alabama in Ex Parte Clay, 562 So.2d 1307 (Ala.1990) has directed this court to remand this cause for a factual hearing to determine the issue of whether the defense counsel and the prosecutor had reached a plea agreement and, if so, a determination of the terms of the agreement. In accordance with Clay, supra, the circuit court is instructed to prepare written findings of fact on this matter and to further proceed as directed in Clay, supra.
REVERSED AND REMANDED WITH INSTRUCTIONS.
All the Judges concur.